Citation Nr: 1421474	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The Board also notes that the Veteran's original claim was for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any mental disability.  The issue has been rephrased accordingly.    


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has bilateral hearing loss that is etiologically related to service.




2.  The evidence of record does not show that the Veteran has tinnitus that is etiologically related to service.

3.  The evidence of record does not show that the Veteran has an acquired psychiatric disorder, to include PTSD, that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran received a letter in October 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The October 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service personnel records, service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  The Board notes that the complete original service treatment records are unavailable for review.  The RO made a finding in April 2011 that all efforts to obtain the information have been exhausted.  The Board notes that in a case such as this, where service records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that this appeal may be decided on the evidence of record, and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare.    

A VA examination was provided in April 2010 in order to ascertain the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the April 2010 examination report is adequate for the purposes of adjudicating the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

With respect to the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board acknowledges that no VA medical examination or medical opinion has been obtained.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed in detail below, the Veteran has not provided evidence of a current diagnosis of PTSD; however he does have current diagnoses of depressive disorder and mood disorder.  There is no evidence of any in-service incident of a psychiatric disorder, and the Veteran's alleged stressors have not been confirmed.  Moreover,  there is no indication that there is a link between the Veteran's current psychiatric diagnoses and his active duty service.  Given the foregoing, and for reasons that will be further addressed in the decision below, examinations and etiological opinions need not be obtained.  McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

The Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2013).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection for a disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has had hearing loss and tinnitus since basic training in 1966 when he was exposed to acoustic trauma.

A review of the Veteran's service treatment records shows no complaints of or treatment for hearing loss or tinnitus.  In January 1966, the Veteran was afforded a hearing test.  The Veteran's hearing was normal for VA purposes under the provisions of 38 C.F.R. § 3.385 (2013).  In April 1968, the Veteran was afforded a separation examination.  There is no audiometer of record.  The Veteran was given a whisper test, which shows bilateral hearing of 15/15.  In the corresponding report of medical history the Veteran specifically checked "no" in response to if he ever had or had now "hearing loss."  In comparison, the Veteran specifically checked "yes" in response to several other questions.  In a July 1968, the Veteran verified that there had been no change in his medical condition.

A review of post-service medical treatment records shows that the Veteran was first seen for VA treatment in 2000.  At that time, he complained of urinary problems.  In January 2001, the Veteran complained of heartburn, occasional bilateral shoulder pain and denied any other complaints.  In September 2003, he complained of left knee pain.  He was seen multiple times in 2003 and 2004 for the left knee pain.  In January 2005, the Veteran complained of carpal tunnel syndrome.  In January 2006, he complained of gastroesophageal reflux disease.  The Veteran first complained of bilateral hearing loss and tinnitus beginning in February 2007.  The Veteran was afforded an audiological assessment, however the February 2007 audiogram is not of record.  At that time, the Veteran reported having decreased hearing bilaterally with the left ear being worse.  He denied pain or pressure in his ears and denied a history of medical treatment to them.  He reported a long history of loud noise exposure with no hearing protection running heavy equipment.  He reported having mild constant tinnitus.  The examiner diagnosed mild to severe bilateral sensorineural hearing loss.  The Veteran was afforded another VA audiological assessment in March 2009.  The March 2009 audiogram is also not of record, however the examiner noted that it had similar results to the February 2007 audiogram.  

In April 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported that he had experienced loud noise from artillery fire and from cherry bombs going off next to him in basic training.  The examiner noted that since discharge, the Veteran had worked as a welder on a pipeline and in refineries, and he was exposed to some recreational loud noise from shooting.  The Veteran also reported tinnitus that first occurred when a cherry bomb went off next to his head, and had been constant since that time.  The Veteran's audiogram was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left 
20 dB
25 dB
65 dB
65 dB
70 dB
56.25 dB
Right
20 dB
25 dB
55 dB
65 dB
70 dB
53.75 dB

The Veteran's right ear speech recognition score was 84 percent, and his left ear speech recognition score was 68 percent.  The examiner diagnosed moderately severe to profound bilateral sensorineural hearing loss.

The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of loud noise exposure while in service.  The examiner found it important that the Veteran did not request a hearing test until 2007.  Because of the length of time prior to filing a claim and the lack of complaints of tinnitus during service or in the interim, the examiner found that it was less likely as not that the Veteran's current disabilities were related to his active service.  

In April 2013, the Veteran submitted an opinion from a private audiologist.  The Veteran reported that he was in the army from 1966 to 1968 and that he served a year in Vietnam.  The Veteran also reported multiple incidences of extremely loud explosions and high intensity gun fire near him without significant ear protection.  The Veteran was afforded an audiogram, which confirmed the diagnosis of significant bilateral sensorineural hearing loss.  The examiner noted that the Veteran had moderate to severe sensorineural hearing loss and tinnitus which he felt "was brought on and exacerbated by acoustic trauma during his military service."

The Veteran also submitted personal statements in which he described the acoustic trauma that occurred during basic training in Fort Knox, Kentucky in 1966.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  As described above, all the competent, credible, and probative evidence explains why the Veteran's current disabilities are unrelated to active duty service or any service-connected disabilities.

The Board notes that the foregoing VA medical opinion against the claim is highly probative as it was rendered following a complete review of the Veteran's pertinent history and an examination of the Veteran, and it is well supported.  While the examiner based part of the opinion on the lack of evidence of treatment for hearing loss until 2007, the Board finds that it does not lessen the probative value of the opinion.  Specifically, the Board rejects the Veteran's allegation of chronic hearing loss and tinnitus since service on multiples pieces of evidence in the file.  For example, the Veteran specifically denied ever having hearing loss in the April 1968 Report of Medical History.  He was also asked if he had ever had any illness or injury other than those already noted, and he checked no.  The Veteran has claimed he was seen in service for hearing loss complaints; however, he denied any treatment for an illness or injury other than those noted.  Again, he denied ever having hearing loss at that time.  Thus, his current statements of chronic hearing loss and treatment of hearing loss in service are contradicted by his in-service report of facts, and the Board accords more probative value to the Veteran's in-service statements, as they were made contemporaneously with the time period in question, which statements tend to be credible.  The Veteran confirmed that there was no change in his medical condition at the time of his discharge in July 1968.  

Further supporting this finding that there was a lack of evidence of chronic hearing loss symptoms since service discharge are the VA treatment records.  The Veteran began treatment with VA in 2000, and was seen over the years for multiple complaints as reported above, none of which included hearing loss or tinnitus until 2007.  In 2001, a VA examiner reported having examined the head, eyes, ears, nose, and throat, and there were no positive findings pertaining to the ears.  Had the Veteran been experiencing hearing loss and/or tinnitus in those years, he would have reported it, as he reported multiple other complaints he was experiencing during that time period.  Accordingly, this is additional evidence against chronic hearing loss and tinnitus since service discharge.  The Board finds as fact that the Veteran's allegations of chronic hearing loss and tinnitus since service discharge are not credible, and the Board accords these allegations no probative value.  For these reasons, the Board finds that it was proper for the VA audiologist to base the nexus opinion regarding hearing loss and tinnitus on the absence of evidence of treatment for hearing loss until 2007.  

The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For that reason, the Board finds that the April 2013 private medical opinion that notes that the Veteran's current disabilities were brought on or exacerbated by his active duty service is of less probative value.  The private opinion does not indicate that a full review of the Veteran's claims file and medical history was made, nor did the examiner provide rationale for the conclusion.  Importantly, the Veteran reported to the private medical examiner that he served in Vietnam for a year where he was exposed to acoustic trauma.  The Veteran's service personnel records are available for review, and do not show that the Veteran served in Vietnam.  Thus, the opinion was based on incorrect information.  Further, the private medical opinion does not address the extended period of time between when the Veteran left active duty service and when he first reported symptoms of hearing loss and tinnitus, and the possibility of acoustic trauma during his intervening work experience.  Thus, the Board gives more weight to the opinion of the VA examiner.

The Board finds that there is no competent and credible evidence of record that would countervail the existing negative evidence that would provide a nexus opinion between the Veteran's active duty service and his current diagnosis.  While the Veteran might sincerely believe that his current disabilities are related to his active duty service, and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current disabilities are related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the Veteran has articulated that he has had bilateral hearing loss and tinnitus since active duty service.  However, the Veteran was not treated for or diagnosed with bilateral hearing loss or tinnitus until 2007, approximately 39 years after his separation from active service.  There is no objective evidence of bilateral hearing loss or tinnitus before 2007.  The VA examiner found this important in providing the opinion that the Veteran's current disabilities are less likely as not related to his active duty service.  Without anything more, there is no competent and credible lay or medical evidence of record that could serve as nexus evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Service Connection for PTSD

The Veteran also asserts that he has PTSD as a result of his active duty service, specifically as a result of his assignments as a part of covert operations in Cambodia and Vietnam.

A review of the Veteran's service treatment records shows no treatment for or complaints of any psychiatric symptoms.  The Veteran reported in the January 2011 VA Form 9 that he went to the medics several times regarding nervous problems, which he later discovered was PTSD.  As noted above, these alleged service treatment records are unavailable.  However, of record is the Veteran's April 1968 separation examination.  The Veteran was evaluated as clinically normal.  Additionally, in the corresponding report of medical history, the Veteran specifically checked "no" in response to the question of whether he had, or had ever had, "nervous trouble of any sort."

A review of the Veteran's VA treatment records shows that in October 2009 the Veteran requested a referral for "flashbacks" and an evaluation for PTSD.  He noted that he had flashbacks since service.  In November 2009, the Veteran was afforded a psychiatry consultation.  The Veteran reported "flashbacks for years" and described his symptoms.  The Veteran reported that he "doesn't associate any of his stressors with particular incidents in the Military except to say that his personality was different when he returned."  After a mental status examination, the examiner diagnosed mood disorder.  In December 2009, the Veteran reported that during his active duty he was stationed in Okinawa officially, but that he was in Laos and Cambodia doing covert operations.  After a mental status examination, the examiner diagnosed depressive disorder, prescribed Zoloft, and referred the Veteran to anger management group therapy.  None of the psychiatric records indicate a connection between the Veteran's claimed in-service incidents and the current psychiatric symptoms.  Indeed, the records also show negative PTSD screens in July 2004, January 2006 and January 2007.

In the Veteran's April 2013 Board Hearing, the Veteran reported that he was stationed on an island off the coast of Cambodia and went into Cambodia on several tours.  He reported that two people were killed in on excursion in either January or February 1968, but that he did not know their names because it was a covert mission and so "no one used their right and their real name."

The Veteran also submitted personal statements in which he described his alleged stressors.  He noted that he was in a small unit that was sent to Vietnam, Cambodia and Laos to gather and relay information.  In March 2010, the VA RO determined that there was insufficient information to corroborate the Veteran's reported stressor.  The Veteran also noted in the January 2011 VA Form 9 that he went to the medics several times "regarding nervous problems" that he later discovered was PTSD.  

The Veteran submitted additional information on his alleged stressor in March 2012.  The Veteran noted that in approximately March 1967, when he was stationed on a small island off the coast of Okinawa, he was assigned to a secret unit that was sent into the jungles of Vietnam and Cambodia to locate where the North Vietnamese were getting their supplies and weapons.  He noted that he was selected because he was a trained radar operator.  The Veteran noted that he feared for his life the entire time.  The Veteran noted that the fourth time that he was sent back to Vietnam in either October or November 1967 his group was attacked and had to call for choppers.  He noted that no one in his unit was hurt.  He also noted that the fifth time he was sent back to Vietnam, in either January or February 1968, his unit was "set up" and the Vietnamese were waiting.  The Veteran noted that they took fire and had to call for choppers and lost two men in the unit.  The Veteran did not know the names of the men who died because it was kept secret.  The VA RO submitted a research request to the Defense Personnel Records Information Retrieval System (DPRIS) Joint Services Records Research Center (JSRRC).  The DPRIS JSRRC provided a negative response and noted that they were unable to find any information regarding covert operations in Cambodia to operate a radar system. 

The Veteran also submitted photocopies of several pages from a photo album that include handwritten captions indicating where the photographs were taken.  The Veteran has indicated that the photographs were taken in Vietnam, Tokashiki and Port Okanima.  However, based on the evidence submitted, there is no way for the Board to determine if the photographs were actually taken in Vietnam, or if the Veteran took the photographs himself.  Indeed, the Board reiterates that VA has undertaken all reasonable steps to research the Veteran's claim of service in Southeast Asia, but such service could not be corroborated.  Thus, the Board finds that the photographs submitted by the Veteran are not probative.

The Veteran also submitted two statements from his wife that describe the Veteran's current symptoms.  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

At the outset, the Board notes that the Veteran has never been diagnosed with PTSD.  Further, as noted above, the JSRRC made a formal finding on the lack of information required to verify stressors in connection with the Veteran's claim for PTSD.  The Board acknowledges, however, that the Veteran has been diagnosed with depressive disorder and a mood disorder.

VA treatment records show that the Veteran reported a history of flashbacks and has been diagnosed with depressive disorder and a mood disorder.  However, the Board notes that the diagnoses are not linked to service or the history of symptoms reported by the Veteran.  In any case, for the reasons set forth above, while the Veteran is competent to report such symptoms, the Board finds that he is not credible.  The Veteran has repeatedly asserted that he served in covert operations that took place in Cambodia, Laos, and Vietnam.  The RO could not verify these claims.  Further, the Veteran's service personnel records are of record, and there is no indication that the Veteran served overseas, outside of Okinawa.  As noted above, the JSRRC made a formal finding on lack of information required to verify the Veteran's allegations.  Thus, the Board finds that while the Veteran has diagnoses of depressive disorder and mood disorder, there is no competent or credible lay or medical evidence that indicates that the diagnoses are the result of the Veteran's active duty service.

The Board notes that the Veteran has asserted that he had "flashbacks" since active service.  While the Veteran might sincerely believe that he has a diagnosis of PTSD, the Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  While the Veteran might sincerely believe that his current acquired psychiatric disability is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current disability is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Providing such an opinion requires medical expertise in the causes of psychiatric disorders, and the Veteran has not established that he has such expertise.  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.    

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


